Requestor:   Herschel Greenbaum, Esq., Town Counsel Town of Tuxedo Box 725 Tuxedo Park, N Y 10987
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a member of a local school board may also serve as town supervisor.
Under section 23(1) of the Town Law
  "[n]o county treasurer, district superintendent of schools, or trustee of a school district shall be eligible to the office of supervisor."
See also, Education Law § 2112(3). Thus, under this provision a member of a board of education may not also serve as a town supervisor. The statute does not distinguish a school district that is not coterminous with the boundary of a town.
We conclude that a member of a board of education may not also serve as a town supervisor.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.